Citation Nr: 0108291	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $9,438.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to March 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina RO, which denied the veteran's 
request for waiver of recovery of an overpayment of pension 
benefits in the amount of $9,438 on the basis that recovery 
would not be against equity and good conscience.


REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid pension benefits on the basis 
that his countable income did not exceed the maximum annual 
limit when the unearned income of his wife was discovered to 
be greater than what the RO had been led to believe.  The 
overpayment was created by an October 1998 RO letter that 
retroactively reduced the veteran's pension benefits.  By 
decision in March 1999, the Committee denied the veteran's 
claim for waiver of recovery of the overpayment of $9,438 on 
the basis that recovery would not be against equity and good 
conscience.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  The United States Court 
of Appeals for Veterans Claims has stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the $9,438 
overpayment.  Furthermore, the record shows that the veteran 
had previously been charged with an overpayment of pension 
benefits of $1,396 in May 1997, and it is not known if this 
overpayment was attached to the current overpayment.  The 
determination of the proper creation of the overpayment is 
relevant to the veteran's request for waiver of that 
overpayment.  The RO should conduct an audit which would 
reveal precisely the period of the overpayment, what income 
was considered in calculating the veteran's countable income 
in order to derive the amount of the veteran's VA benefits, 
and what benefit amounts were due and paid to the veteran.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 1997.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1997.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3. Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The veteran 
should be given the opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


